IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JAMES L. JOHNSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4023

STATE OF FLORIDA,

     Respondent.
___________________________/


Opinion filed January 20, 2015.

Petition Seeking Belated Appeal -- Original Jurisdiction.

James L. Johnson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence rendered

on April 21, 2014, in Columbia County Circuit Court case number 12-356-CF, is
granted. Upon issuance of a mandate, a copy of this opinion shall be furnished to

the clerk of the lower tribunal for treatment as a notice of appeal. The lower tribunal

is directed to appoint counsel to represent appellant on appeal if he is determined to

be entitled to the appointment of counsel at public expense.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.




                                          2